Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2020 has been entered.
 Response to Amendments
Applicant's amendments filed 7/7/2020 to claims 1 and 15 have been entered. Claims 1, 5-10, and 15-22 remain pending, of which claims 1, 5-10, 15, and 21-22 are being considered on their merits. Claims 16-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 15, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims recite a composition comprising (1) plasma and (2) an “intact intermediate layer” of a human amniotic membrane. Both plasma and layers of the amniotic membrane are 
Response to Arguments
Applicant's arguments filed 7/7/2020 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 15, and 21-22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims are directed to an acellular product comprising a plasma portion and “intact” intermediate layer scaffold membrane portion, wherein the intact intermediate layer scaffold membrane portion is impregnated with the plasma portion having a ratio between 0.01-3.0 ml of said plasma portion per square centimeter of said membrane portion.  
The instant specification does teach an intact amniotic membrane, which comprises an intermediate layer (paragraph [0070]), or an intact intermediate layer (paragraph [0071]).  The instant disclosure went on to teach that amniotic fluid is added to the membrane prior to micronizing to form a micronized amniotic membrane comprising a ratio of 0.01-3.0 ml amniotic serum per sequence centimeter of amniotic membrane (paragraphs 0074 and 0083).  In Example 3 of the instant specification, portions of the intermediate layer scaffold membrane is mixed with amniotic fluid at 0.5 ml or 2.0 ml per square centimeter of intermediate layer scaffold membrane, then morselized.  Although a portion of the intermediate layer scaffold membrane is mixed with the amniotic fluid prior to morselization, the intermediate layer scaffold membrane is not impregnated with the plasma portion.  Once the intermediate layer scaffold membrane and plasma portion is morselized, it is not an “intact” membrane as required by the instant claims.
Therefore, these disclosures do not provided support for the instant claimed acellular product, which requires an (1) a plasma portion, and (2) an “intact” intermediate layer, wherein the intact intermediate layer is impregnated with the plasma portion, wherein said product 
Response to Arguments
Applicant's arguments filed 7/7/2020 have been fully considered as they apply to this rejection but they are not persuasive. Applicant has not provided any arguments relating to this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over of Werber et al (WO 2015/134936) in view of Yui et al (U.S. Patent 5,618,312; reference A).
Regarding claims 1, 6, and 15, Werber teaches a therapeutic composition that fluid components are imbibed into a matrix component wherein the matrix component may be in the form of a sheet (see paragraph [0012]). Regarding claims 1, 5, 7, and 15, Werber beneficially teaches a therapeutic composition comprising: acellular amniotic membrane particles; a carrier fluid, wherein the carrier comprises an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid 2/mL of therapeutic solution (see paragraph [0103]). Regarding claims 8-9, Werber teaches that the fluid may contain growth factors (see paragraph [0009]); reads on adjuvant. Regarding claims 10 and 22, Werber does not teach including fibrin, fibrinogen or bacteria in the composition. 
Werber does not teach the acellular amniotic membrane portion is an intact intermediate layer in the therapeutic composition (claims 1 and 15).
Regarding claims 1 and 15, like Werber, Yui also is drawn to a therapeutic composition comprising a matrix (see abstract). Regarding claims 1 and 15, Yui teaches that the matrix is in preferred embodiments the acellular compact layer (reads on intermediate layer) of the amniotic membrane (see col. 4 and col. 5). 
It would have been obvious to combine Werber and Yui to use Yui’s intact intermediate layer in Weber’s therapeutic composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using Yui’s intact intermediate layer in Werber’s therapeutic composition because Yui teaches said matrix layer is useful in therapeutic compositions. The skilled artisan would have been motivated to use Yui’s intact intermediate layer in Weber’s therapeutic composition because Yui teaches said matrix layer is useful in therapeutic compositions. Alternatively, the skilled artisan would have been motivated to use Yui’s intact intermediate layer in Werber’s therapeutic composition because Werber teaches that acellular amniotic material is useful in the therapeutic composition, and because Werber and/or Yui teach the usefulness of sheets of the therapeutic composition.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 5-10, 15, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/043,505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to an acellular product comprising a plasma portion and a biological membrane portion, wherein the biological membrane portion is impregnated with the plasma portion or a method of making said product.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 5-10, 15, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/794,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to an acellular product comprising a plasma portion and a biological membrane portion, wherein the biological membrane portion is impregnated with the plasma portion.  In addition, please note that the instant claims encompass and/or are encompassed by the ‘051 claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 7/7/2020 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653